 Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 1 of 20 PAGEID #: 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


HUNTINGTON BANCSHARES           )                                Case No.:___________________
INCORPORATED AND THE HUNTINGTON )
NATIONAL BANK,                  )                                Judge: ___________________
                                )
               Plaintiffs,      )                               COMPLAINT
                                )
v.                              )                                JURY DEMAND REQUESTED
                                )
CONTINENTAL CASUALTY COMPANY,   )
                                )
                                )
               Defendant.       )



                           COMPLAINT AND DEMAND FOR JURY TRIAL

         Huntington Bancshares Incorporated (“HBI”) and The Huntington National Bank (“HNB”)

(collectively, “Plaintiffs” or “Huntington”), for their Complaint against Continental Casualty

Company (“Defendant” or “CNA”) state and allege as follows:

                                             INTRODUCTION

            1.       This is an action for (1) declaratory judgment, and (2) breach of contract, arising

  out of CNA’s failure to fulfill its coverage obligations to Huntington under a property and

  business interruption insurance policy. As described more fully below, CNA has refused to

  provide Huntington coverage for losses and damages associated with the Novel Coronavirus

  and its resulting disease, COVID-19 (collectively, “COVID-19”).

            2.       CNA agreed to provide Huntington coverage for risks of physical loss of or

  damage to covered property from any cause (unless specifically excluded) and Huntington’s

  resulting business interruption loss. This broad coverage covers losses resulting from and

  associated with COVID-19, as the policy does not include any exclusions that would bar



4834-0985-5196 v.3
 Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 2 of 20 PAGEID #: 2




  coverage. Notably, unlike many other policies, the policy CNA issued to Huntington does not

  include a “virus” exclusion. And while the CNA policy does include a “microbe” exclusion,

  that exclusion notably does not include the term “virus” – unlike other policies issued by CNA

  that define “microbe” to include “virus.”

            3.       Despite this broad coverage, CNA has refused to stand by the insurance policy

  that it wrote and sold to Huntington. CNA has denied Huntington’s insurance claim even

  though Huntington has suffered physical loss of and/or damage to covered property as a result

  of COVID-19 and has suffered corresponding losses. At least some of Huntington’s locations

  were affected by, among other things, and without limitation, the actual presence of COVID-19

  at these locations, and/or the ubiquity of COVID-19 and its associated impacts in the

  communities in which Huntington operates, and governmental orders restricting the use of

  Huntington’s locations. The ubiquity, or omnipresence, of COVID-19 is largely why it

  qualifies as a pandemic (the “Pandemic”).

            4.       CNA initially engaged with Huntington regarding the claim under the auspices

  that it was investigating whether coverage was available. At CNA’s request, Huntington

  provided significant information related to its losses, which required substantial effort and

  expense by Huntington. CNA, however, subsequently denied its coverage obligations.

  Moreover, despite Huntington’s request, CNA refused to extend the contractual deadline for

  bringing this action.

            5.       Huntington thus now brings this action to enforce its rights to coverage.

  Huntington is entitled to damages up to the applicable limits of coverage, as well as pre-

  judgment and post-judgment interest, and attorneys’ fees to the extent permitted by law.




4834-0985-5196 v.3                                   -2-
 Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 3 of 20 PAGEID #: 3




                                               THE PARTIES

            6.       Plaintiff HBI is a bank holding company and is incorporated under the laws of the

  State of Maryland with its principal place of business located in Columbus, Ohio.

            7.       Plaintiff HNB is a federally chartered national bank with its principal place of

  business located in Columbus, Ohio. It is a wholly owned subsidiary of HBI.

            8.       Defendant CNA, the principal insurance subsidiary of CNA Financial

  Corporation, is incorporated under the laws of the State of Illinois with its principal place of

  business located in Chicago, Illinois.

                                      JURISDICTION AND VENUE

            9.       This Court has personal jurisdiction over defendant CNA because:

                     a.     CNA sold and delivered the Policy (defined below) to Huntington at its

                            corporate headquarters in Columbus, Ohio;

                     b.     The process leading to the procurement of the Policy largely occurred in

                            Ohio, including CNA selling the Policy through an Ohio-based broker;

                     c.     The effects of CNA’s denial of coverage will be felt in Ohio as

                            Huntington is an Ohio-based company; and

                     d.     CNA has transacted business within the state of Ohio and, upon

                            information and belief, regularly contracts to insure persons, property, and

                            risks located within the state of Ohio.

            10.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

  there is diversity of citizenship between Plaintiffs and Defendant and the amount in

  controversy exceeds $75,000 exclusive of interests and costs.




4834-0985-5196 v.3                                   -3-
 Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 4 of 20 PAGEID #: 4




            11.      Venue for this action is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)

  because a substantial part of the events giving rise to the claims occurred in Columbus, Ohio,

  including:

                     a.     CNA sold and delivered the Policy to Huntington at its corporate

                            headquarters in Columbus, Ohio;

                     b.     HBI and HNB are both Ohio-based companies;

                     c.     The process leading to the procurement of the Policy largely occurred in

                            Ohio, including CNA selling the Policy through an Ohio-based broker;

                     d.     Huntington’s assertion of its claim occurred in Ohio; and

                     e.     The effects of CNA’s denial of coverage will be felt in Ohio as

                            Huntington is an Ohio-based company.

                                       FACTUAL BACKGROUND

                                         Huntington’s Operations

            12.      Founded in 1866, Huntington is a full-service banking provider primarily

  operating across Ohio, Illinois, Indiana, Kentucky, Michigan, Pennsylvania, and West Virginia,

  with over 800 full-service branches and 1,300 ATM locations.

            13.      Huntington provides full-service commercial, small business, and consumer

  banking services; mortgage banking services; treasury management and foreign exchange

  services; equipment leasing; wealth and investment management services; trust services;

  brokerage services; and customized insurance brokerage and service programs.

            14.      For more than 150 years, Huntington has conducted substantial business in Ohio,

  supported the Ohio economic community, and employed a substantial workforce in Ohio.




4834-0985-5196 v.3                                  -4-
    Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 5 of 20 PAGEID #: 5




            15.      Huntington relies on numerous other businesses in its supply chain to operate its

    branches, ATM locations, and other locations including, among others, the production and

    shipping companies that supply it with equipment and materials.

                                 Huntington’s Purchase of the CNA Policy

            16.      Huntington, like most companies, has been aware of the substantial risk that

    natural and man-made disruptions can pose to its business and, therefore, it purchased

    insurance coverage to protect itself against the damages resulting from such events, including

    losses that may result from customers not being able to access its locations and disruption to its

    suppliers.

            17.      Huntington purchased from CNA an insurance policy to provide coverage for

    physical loss of or damage to property, and any associated business interruption. See Policy

    No. RMP-6023355963, attached hereto as Exhibit A (the “Policy”).1 The Policy was issued to

    Huntington for the period of May 1, 2019 to May 1, 2020, and includes an overall “Policy

    Limit” of $1,000,000,000.

            18.      The Policy provides broad coverage for “risks of direct physical loss of or damage

    to property and/or interests described herein at covered Locations.” Policy § II. This broad

    coverage grant is unlike a “named perils” policy, which provides coverage only for losses and

    risks that are specifically identified in the policy. Thus, the Policy provides coverage for a

    broad array of losses and risks, except and only to the extent that any loss or risk is specifically

    and clearly excluded.

            19.      The Policy provides Huntington two independent triggers of coverage: the Policy

    insures against “physical loss” of property and, separately, against “damage” to property.


1
 The Policy includes various sub-limits, which are set forth in the declarations. A true and correct copy of the
Policy is attached hereto as Exhibit A.


4834-0985-5196 v.3                                      -5-
 Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 6 of 20 PAGEID #: 6




            20.      As used in the Policy, the term “physical loss” is separate, distinct, and has an

  independent meaning from the term “damage.”

            21.      The Policy does not define the term “physical.”

            22.      The Policy does not define the term “physical loss.”

            23.      The Policy does not define the term “damage.”

            24.      The Policy does not define the phrase “physical loss or damage.”

            25.      The Policy provides “Time Element” “business interruption” coverage, insuring

  against loss resulting from interruption of business:

                            This policy covers against loss resulting from necessary
                            interruption of business caused by direct physical loss of or
                            damage to covered property, except Finished Stock, by the
                            peril(s) insured against and occurring during the term of this
                            policy at covered Locations occupied by the Insured, subject
                            to the sublimit specified in Section I.4. of this policy.

                            Policy § II(C)(1).

            26.      The Policy provides additional coverages, including but not limited to “accounts

  receivable,” “contingent business interruption,” “denial of access by civil authority and

  ingress-egress,” “expediting expenses,” “extra expense,” and “loss adjustment expense,” that

  may also provide coverage to Huntington for this claim.

            27.      Specifically, the Policy provides coverage for “accounts receivable” coverage,

  which insures against:

                        a. All sums due the Insured from customers, which the Insured is unable to
                           collect solely as the direct result of direct physical loss or damage by
                           peril(s) insured against to the Insured’s records of accounts receivable;
                        b. Interest charges on any loan to offset impaired collections pending
                           repayment of such sums made uncollectible by such loss or damage;
                        c. Collection expense in excess of normal collection cost and made necessary
                           because of such loss or damage;
                        d. Other expenses, when reasonably incurred by the Insured in reestablishing
                           records of accounts receivable following such loss or damage.



4834-0985-5196 v.3                                   -6-
 Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 7 of 20 PAGEID #: 7



                            Policy § II(B)(1).

            28.      The Policy provides for “contingent business interruption” coverage, which

  insures against “loss to the Insured resulting from necessary interruption of business conducted

  by the Insured at Locations occupied by the Insured and covered in this policy, caused by perils

  insured against that result in direct physical loss or damage to any real or personal property, of

  the type insured hereunder, owned or operated by:”

                        a. direct suppliers or service providers of the Insured, which wholly or
                           partially prevents the delivery of materials, products or services (other
                           than water, communication or power supply) to the Insured or to others for
                           the account of the Insured; or
                        b. direct customers of the Insured, to whom the Insured’s products or
                           services (other than water, communication or power supply) are provided,
                           which wholly or partially prevents the acceptance of said products or
                           services by the Insured’s customers;
                        c. any other third-parties that the Insured depends upon to attract customers.
                           Coverage under this subsection is limited to dependent property within 5
                           miles of the Insured’s Location, unless it is a Scheduled Dependent
                           Property.

                            Policy § II(C)(4); Endorsement No. 1.

            29.      The Policy provides “denial of access by civil authority and ingress-egress”

  coverage, which insures against “actual loss sustained:”

                        a. during the period of time while access to the Insured’s location is
                           prohibited by order of civil authority, but only when such order is given as
                           a direct result of physical loss or damage to property of the type insured
                           from a peril insured against occurring at or in the immediate vicinity of
                           said location; or

                        b. during the period of time when as a direct result of physical loss or
                           damage to property of the type insured from a peril insured against,
                           ingress to or egress from the Insured’s location is thereby physically
                           prevented.

                            Policy § II(C)(10).

            30.      The Policy provides “expediting expenses” coverage, which insures against

  “reasonable and necessary costs incurred by the Insured to expedite repairs to covered property


4834-0985-5196 v.3                                  -7-
    Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 8 of 20 PAGEID #: 8




    following loss or damage covered under this policy. This includes payment of overtime wages

    and the extra cost to use express or other rapid means of transportation.” Policy § II(C)(12).

            31.      The Policy provides “extra expense” coverage, which insures against “reasonable

    and necessary extra expense, as hereinafter defined, incurred by the Insured in order to

    continue as nearly as practicable the normal operation of the Insured’s business following

    direct physical loss of or damage to covered property by perils(s) insured against.” Policy §

    II(C)(15).

            32.      The Policy provides “loss adjustment expense” coverage, which insures against

    “reasonable expenses incurred by the Insured in preparing claim data when required by the

    Company,” including “the cost of taking inventories, obtaining appraisals and preparing other

    documentation to show the extent of loss.” Policy § II(C)(20).

            33.      The Policy does not include any exclusion for losses caused by viruses.

            34.      While the Policy does exclude coverage for loss or damage caused by

    “Contaminants or Pollutants” and by “Microbes,” neither exclusion is defined to include

    viruses such as COVID-19, even though CNA has issued policies in the marketplace

    specifically including the term virus in the definitions.

                     COVID-19 Causes Physical Loss of and/or Damage to Property

            35.      COVID-19 is a deadly communicable disease that has already infected over 28

    million people in the U.S. and caused more than 524,698 deaths.2 It has been the most

    significant and most discussed public health event in over 100 years.




2
 JOHNS HOPKINS UNIVERSITY & MEDICINE CORONAVIRUS RESOURCE CENTER,
(https://coronavirus.jhu.edu/map.html) (last visited Mar. 7, 2021).



4834-0985-5196 v.3                                  -8-
    Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 9 of 20 PAGEID #: 9




            36.       In that regard, the nature of the virus and its transmissibility have been the subject

    of extensive analysis both in the general media and numerous scientific journals. That

    reporting has focused on:

                  •    the behavior of the virus on surfaces;

                  •    the behavior of the virus in the air;

                  •    the various means of its transmission; and

                  •    how much the virus has spread/how likely it is to be present in the community.

            37.       Rather than repeat all the details of this extensive reporting here, Huntington

    incorporates the reporting by reference, including, without limitation, the materials cited in

    footnote 3 below.3



3
  Heath Kelly, The classical definition of a pandemic is not elusive, 89 BULLETIN OF THE WHO 7, at 540-41 (2011)
(https://www.who.int/bulletin/volumes/89/7/11-088815/en/#:~:text=A%20pandemic%20is%20defined%20as) (last
visited Feb. 4, 2021); Erika Edwards, CDC says COVID-19 cases in U.S. may be 10 times higher than reported,
NBC NEWS (June 25, 2020) (https://www.nbcnews.com/health/health-news/cdc-says-covid-19-cases-u-s-may-be-
10-n1232134) (last visited Feb. 4, 2021); HARTFORD HEALTHCARE, 30 Percent of People With COVID-19 Show No
Symptoms: Here’s Where They Carry It (Nov. 23, 2020) (https://hartfordhealthcare.org/about-us/news-press/news-
detail?articleid=29806&publicId=395) (last visited Feb. 4, 2021); WHO, Coronavirus disease 2019 (COVID-19)
Situation Report (Apr. 2, 2020) (https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-
sitrep-73-covid-19.pdf?sfvrsn=5ae25bc7_2) (last visited Feb. 4, 2021); Xi He, et al., Temporal dynamics in viral
shedding and transmissibility of COVID-19, 26 NATURE MED. 672, 674 (Apr. 15, 2020)
(https://www.nature.com/articles/s41591-020-0869-5) (last visited Feb. 4, 2021); Lirong Zou, M.Sc., et al., SARS-
CoV-2 Viral Load in Upper Respiratory Specimens of Infected Patients, N. ENG. J. MED. (Mar. 19, 2020)
(https://www.nejm.org/doi/full/10.1056/nejmc2001737) (last visited Feb. 4, 2021); Roman Wolfel, et al.,
Virological assessment of hospitalized patients with COVID-2019, 581 NATURE 465 (Apr. 1, 2020)
(https://www.nature.com/articles/s41586-020-2196-x) (last visited Feb. 4, 2021); Neeltje van Doremalen, et al.,
Aerosol and Surface Stability of SARS-CoV-2 as Compared with SARS-CoV-1, N. ENG. J. MED. (Apr. 16, 2020)
(https://www.nejm.org/doi/full/10.1056/NEJMc2004973) (last visited Feb. 4, 2021); CDC, How COVID-19 Spreads
(last updated Oct. 28, 2020) (https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
spreads.html) (last accessed Feb. 4, 2021); CDC, Scientific Brief: SARS-CoV-2 and Potential Airborne Transmission
(last updated Oct. 5, 2020), (https://www.cdc.gov/coronavirus/2019-ncov/more/scientific-brief-sars-cov-2.html) (last
visited Feb. 4, 2021); Ramon Padilla & Javiar Zarracina, WHO agrees with more than 200 medical experts that
COVID-19 may spread via the air, USA TODAY (last updated Sep. 21, 2020) (www.usatoday.com/in-
depth/news/2020/04/03/coronavirusprotection-how-masks-might-stop-spread-throughcoughs/5086553002/) (last
visited Feb. 4, 2021); Yuliya Pashina-Kottas, et al., This 3-D Simulation Shows Why Social Distancing Is So
Important, THE NEW YORK TIMES (Apr. 21, 2020)
(https://www.nytimes.com/interactive/2020/04/14/science/coronavirus-transmission-cough-6-feet-arul.html) (last
visited Feb. 4, 2021); Sarah Gibbens, See how a sneeze can launch germs much farther than 6 feet, NATIONAL
GEOGRAPHIC (Apr. 17, 2020) (www.nationalgeographic.com/science/2020/04/coronaviruscovid-


4834-0985-5196 v.3                                     -9-
Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 10 of 20 PAGEID #: 10




            COVID-19 Has Caused Physical Loss of or Damage to Huntington’s Property and
            to Other Coverage-Triggering Properties of Huntington’s Neighbors, Customers,
                                           and Suppliers

            38.      Based on the media and scientific reporting set forth above, there has been

  physical loss of, and/or damage to, Huntington’s locations and other coverage-triggering

  locations.

            39.      COVID-19 and the Pandemic have caused a distinct and demonstrable alteration

  of Huntington’s properties and other coverage-triggering properties, including but not limited

  to tangible changes to such properties, as well as changes that exist in the absence of structural

  damage.



sneeze-fluid-dynamics-in-photos/) (last visited Feb. 4, 2021); Jose-Luis Jimenez, COVID-19 Is Transmitted Through
Aerosols. We Have Enough Evidence, Now It Is Time to Act, TIME (Aug. 25, 2020)
(https://time.com/5883081/covid-19-transmitted-aerosols/) (last visited Feb. 4, 2021); Wenzhao Chen, et al.,
Shortrange airborne route dominates exposure of respiratory infection during close contact, BUILDING & ENV’T 176
(June 2020) (https://www.sciencedirect.com/science/article/abs/pii/S0360132320302183) (last visited Feb. 4, 2020)
(Abstract); Pien Huang, Researchers Say Fresh Air Can Prevent Aerosol Transmission Of The Coronavirus, NPR
(Sep. 7, 2020) (https://www.npr.org/2020/09/07/910499236/researchers-say-fresh-air-can-prevent-aerosol-
transmission-ofthe-coronavirus) (last visited Feb. 4, 2021); Jianyun Lu & Zhicong Yang, COVID-19 outbreak
associated with air conditioning in restaurant, Guangzhou, China, 2020, 26 EMERGING INFECTIOUS DISEASES 11
(Sep. 11, 2020) (https://wwwnc.cdc.gov/eid/article/26/11/20-3774_article#suggestedcitation) (last visited Nov. 18,
2020); Jianyun Lu, et al., COVID-19 Outbreak Associated with Air Conditioning in Restaurant, Guangzhou, China,
2020, 26 EMERGING INFECTIOUS DISEASES 7 (July 2020) (https://wwwnc.cdc.gov/eid/article/26/7/20-0764_article)
(last visited Feb. 4, 2021); Zeynep Tufeckci, We Need to Talk About Ventilation, THE ATLANTIC (July 30, 2020)
(https://www.theatlantic.com/health/archive/2020/07/why-arent-we-talking-more-aboutairbornetransmission/
614737/) (last visited Feb. 4, 2021); NATIONAL INSTITUTES OF HEALTH, New coronavirus stable for hours on
surfaces (Mar. 17, 2020) (https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces)
(last visited Nov. 18, 2020); Stephanie A. Boone and Charles P. Gerba, Significance of Fomites in the Spread of
Respiratory and Enteric Viral Disease, AMERICAN SOCIETY FOR MICROBIOLOGY (Mar. 13, 2007)
(https://aem.asm.org/content/73/6/1687) (last visited Feb. 4, 2021); Boris Pastorino, et al., Prolonged Infectivity of
SARS-CoV-2 in Fomites, 26 EMERGING INFECTIOUS DISEASES 9 (Sept. 2020)
(https://wwwnc.cdc.gov/eid/article/26/9/20-1788_article) (last visited Feb. 4, 2021); G. Kampf, et al., Persistence of
coronaviruses on inanimate surfaces and their inactivation with biocidal agents, 104 J. OF HOSP. INFECTION 246-51
(Jan. 31, 2020) (https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-6701%2820%2930046-3)
(last visited Feb. 4, 2021); Alex Chin, et. al., Stability of SARS-CoV-2 in different environmental conditions (Apr. 2,
2020) (https://www.thelancet.com/journals/lanmic/article/PIIS2666-5247(20)30003-3/fulltext) (last visited Feb. 9,
2021); Shane Riddell, et al., The effect of temperature on persistence of SARS-CoV-2 on common surfaces, 17
VIROLOGY J. 145 (Oct. 7, 2020) (https://doi.org/10.1186/s12985-020-01418-7) (last visited Feb. 4, 2021); Leah
Moriarty, et al., Public Health Responses to COVID-19 Outbreaks on Cruise Ships — Worldwide, February–March
2020 (Mar. 27, 2020) (https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm) (last visited Feb. 9, 2021); Lena
H. Sun and Ben Guarino, CDC says airborne transmission plays a role in coronavirus spread in a long-awaited
update after a website error last month, THE WASHINGTON POST (Oct. 5, 2020).


4834-0985-5196 v.3                                      - 10 -
Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 11 of 20 PAGEID #: 11




            40.      The global nature of the Pandemic and presence of COVID-19 on property caused

  and continues to cause physical loss and/or damage at Huntington’s properties and/or at the

  properties of Huntington’s customers, suppliers, and neighbors due to the nature and behavior

  of the virus and the associated risks, as discussed in the referenced media and scientific

  reporting, thereby depriving Huntington and its customers, suppliers, and neighbors of the

  functionality and reliability of their respective property.

            41.      The global presence of COVID-19, as a Pandemic, has also caused and continues

  to cause physical loss of and/or damage because it has caused people to avoid accessing

  Huntington’s property and other covered locations and/or otherwise prevents people from

  accessing Huntington’s services.

            42.      This physical loss of and/or damage to property, including Huntington’s property,

  has required Huntington to close Huntington locations, incur extra expense, adopt remedial and

  precautionary measures to restore the air and surfaces at its Huntington locations, and limit or

  cease operations across all of its locations.

            43.      Given the absence of commercially available tests for surface and aerosol

  presence of COVID-19 and the shortage of testing kits for humans, however, confirmed test

  results showing the presence of COVID-19 at a particular location are not and cannot be the

  only means of proving the presence of COVID-19 at a location.

            44.      It is because of these above-referenced facts that Huntington has spent significant

  amounts of money to protect its employees, customers, and others who have been present at its

  locations, including for additional cleanings, the purchase of personal protective equipment

  (“PPE”), and investments in other protective measures.




4834-0985-5196 v.3                                  - 11 -
Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 12 of 20 PAGEID #: 12




 Governmental Orders Due to COVID-19 Caused Physical Loss of or Damage to Property

            45.      In an effort to slow the spread of COVID-19, federal, state and local governments

  imposed unprecedented directives through governmental orders (the “Governmental Orders”)

  prohibiting travel to and within the United States, requiring certain businesses to close, and

  requiring residents to remain in their homes.

            46.      The Governmental Orders have limited, restricted, or prohibited partial or total

  access to Huntington and neighboring locations, resulting in physical loss of and/or damage to

  such locations.

            47.      Numerous Governmental Orders remain in effect and continue to require the

  suspension of business operations.

            48.      As a business that relies on materials and customers from across the country and

  around the world, Huntington is subject to and has been adversely affected by these various

  Governmental Orders.

            49.      The Governmental Orders have had a detrimental effect on Huntington’s

  business.

            50.      As a result of COVID-19, and the Governmental Orders, Huntington was required

  to partially or fully close its covered locations and/or implement protective measures that

  resulted in a limitation on business operations at Huntington locations and thus

  correspondingly resulted in physical loss of and/or damage to those locations.

            51.      Even with the reopening and loosening of restrictions in certain jurisdictions,

  Huntington’s operations have not yet returned to pre-loss levels.

            52.      In some jurisdictions, new Governmental Orders restricting or closing businesses

  have been issued as a result of a resurgence in COVID-19 cases after reopening for only a short

  period of time. Some states have begun to re-implement tighter restrictions and have required


4834-0985-5196 v.3                                  - 12 -
Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 13 of 20 PAGEID #: 13




  businesses to close again after uncontrollable spread of COVID-19 and surges of COVID-19

  cases and deaths.

                                    The Policy’s Coverage is Triggered

            53.      The presence of the virus at, in, on or around Huntington’s premises and/or the

  premises of its neighbors, customers, and/or suppliers, the community spread of the virus and

  corresponding global expanse of the Pandemic, the threat of the virus, and the above-

  referenced Governmental Orders have operated to prohibit access to insured properties and

  agent locations from which Huntington’s business operates, as well as the immediate

  surrounding areas and other coverage-triggering properties, resulting in physical loss of or

  damage to such locations, and thereby triggering coverage under the Policy.

            54.      While there is no method to test for the presence of COVID-19 on property, many

  of those afflicted with the disease are asymptomatic yet able to transmit the virus.

            55.      Physical loss of or damage to property is thus presumed and coverage under the

  Policy has been triggered.

            56.      The presence of COVID-19 has caused a distinct and demonstrable alteration of

  Huntington’s insured properties and/or other covered locations, including but not limited to

  tangible changes to the property, as well as changes that exist in the absence of structural

  damage, thereby causing physical loss of or damage to all such locations.

            57.      The Pandemic and the ubiquitous presence and spread of COVID-19, due to its

  highly contagious nature and ability to spread without being detected, has caused and will

  continue to cause physical loss of or damage to Huntington’s property and other covered

  locations.




4834-0985-5196 v.3                                  - 13 -
Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 14 of 20 PAGEID #: 14




            58.      The mere threat of the spread of such a deadly virus resulted in Huntington being

  unable to operate and unable to use its premises for their intended purposes causing physical

  loss of or damage to its property, including due to fear in the community that stopped people

  from coming to Huntington’s locations and/or from otherwise using Huntington’s services.

            59.      The Governmental Orders – issued directly as a result of physical loss of or

  damage to property within five miles of the insured properties and agent locations – impaired

  access to Huntington’s insured properties and other covered locations during the policy period.

  As a result, Huntington suffered physical loss of or damage to its property.

            60.      To prevent and/or mitigate physical loss of and/or damage to its locations,

  Huntington has incurred substantial losses in connection with various prophylactic/preventative

  measures that it has implemented to prevent and/or mitigate the presence of COVID-19 at

  Huntington locations including, without limitation, expenses associated with the use of PPE

  and other administrative and engineering controls.

            61.      The Policy CNA sold to Huntington covers risks of loss except for risks that are

  expressly and specifically excluded. The Policy neither expressly nor otherwise excludes

  pandemics, communicable diseases, viruses, or COVID-19 as a covered cause of loss.

                                          CNA’s Claims Handling

            62.      On April 22, 2020, Huntington timely submitted notice to CNA under the Policy,

  noting that Huntington had “suffered various types of loss and/or damage, including without

  limitation loss of income and extra expense, due to the suspension, reduction, and/or other

  interruption of the Insureds operations following: recent social anxiety over health concerns,




4834-0985-5196 v.3                                  - 14 -
Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 15 of 20 PAGEID #: 15




    declarations of various governmental authorities, and/or physical loss to property of the

    Insureds and/or others, including without limitation the Insureds suppliers and customers.”4

            63.      On May 26, 2020, CNA issued a coverage position letter stating its “reservation

    of rights” based on certain quoted policy provisions but failed to confirm that CNA would

    provide coverage for Huntington’s losses.5 In its letter, CNA also conveyed its unwillingness

    to enter into a Non-Disclosure Agreement (“NDA”) in connection with the claim despite

    Huntington’s requests to do so.

            64.      On June 5, 2020, CNA sent Huntington an email requesting information related to

    Huntington’s affected locations, closed locations, locations with positive COVID-19

    employees, and the cleaning done in response to the potential exposures under the auspices that

    it required such insured-specific information to properly investigate whether coverage was

    available.6

            65.      However, at the time, CNA began to systematically deny coverage to other

    insureds who submitted substantially similar claims associated with COVID-19 to CNA

    pursuant to their insurance policies.

            66.      On June 16, 2020, despite CNA’s refusal to enter into an NDA and despite

    Huntington’s understanding, based on information and belief, that CNA intended to deny

    coverage, counsel for Huntington informed CNA via telephone conference that Huntington

    was gathering the requested information.




4
  See Property Loss Notice (April 22, 2020), attached hereto as Exhibit B. Although the notice reflects a date of loss
commencing on April 13, 2020, the parties subsequently agreed that Huntington’s loss commenced on March 13,
2020.
5
  See Letter from Scott Kaiser, Claims Specialist to CNA, to Barry Buchman, Counsel to Huntington (May 26,
2020), attached hereto as Exhibit C.
6
  See Email from S. Kaiser to B. Buchman (June 5, 2020), attached hereto as Exhibit D.


4834-0985-5196 v.3                                     - 15 -
Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 16 of 20 PAGEID #: 16




            67.      On June 25, 2020, Huntington promptly provided CNA with information showing

    the closure status of each Huntington location since March 13, 2020. 7 Although the June 25

    email from Huntington’s counsel provided the information as attachments, Huntington has not

    provided those attachments here and instead has attached only the email because, as

    Huntington made clear to CNA at the time, that operational information is strictly confidential.

            68.      On July 31, 2020, Huntington sent CNA a letter enclosing additional information

    relating to Huntington’s lost income and expenses.8 In its letter, however, Huntington

    requested that CNA provide its position on coverage of Huntington’s claim before expending

    any further resources in providing further information.

            69.      On August 6, 2020, only after Huntington provided significant information related

    to its losses, CNA sent Huntington a letter stating that the Policy did not provide coverage for

    Huntington’s claim, taking the position that Huntington did not offer any evidence of “direct

    physical loss of or damage to” any Huntington location.9 CNA also represented that several

    exclusions may apply, including those excluding loss or damage caused by or resulting from

    contaminants or pollutants and from microbes.

            70.      In response to CNA’s denial of coverage, Huntington sent CNA a letter on

    November 16, 2020 explaining that the Policy provided coverage for Huntington’s losses

    because the Policy provided coverage for physical “loss of” or “damage to” covered property,

    as many courts have recognized.10 Huntington also noted that the contaminants or pollutants

    and microbe exclusions did not apply because neither exclusion barred coverage for “viruses.”



7
  See Email from B. Buchman to S. Kaiser (June 25, 2020), attached hereto as Exhibit E.
8
  See Letter from B. Buchman to Kathryn Parker, Claims Adjuster for CNA (July 31, 2020), attached hereto as
Exhibit F.
9
  See Letter from K. Parker to B. Buchman (Aug. 6, 2020), attached hereto as Exhibit G.
10
   See Letter from B. Buchman to K. Parker (Nov. 16, 2020), attached hereto as Exhibit H.


4834-0985-5196 v.3                                   - 16 -
Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 17 of 20 PAGEID #: 17




             71.     Nonetheless, CNA reaffirmed its denial of coverage in a letter to Huntington on

     January 7, 2021.11 In this same letter, CNA refused to extend the Policy’s one-year contractual

     limitations period for Huntington to file suit.

                                        CONDITIONS PRECEDENT

             72.     All conditions precedent to the filing of this lawsuit have been performed or have

     occurred.

                                          CLAIMS FOR RELIEF

                                                 COUNT I
                                           Declaratory Judgment

             73.     Huntington repeats and incorporates the allegations set forth in paragraphs 1

     through 72 of this Complaint as if fully set forth herein.

             74.     Huntington seeks a declaration, pursuant to 28 U.S.C. § 2201, that CNA is

     obligated, in accordance with the terms of the Policy, including the provisions listed in

     paragraphs 18 through 34, to provide insurance coverage for the losses of Huntington in

     relation to its insured properties up to the applicable limits of liability resulting from the

     COVID-19 pandemic.

             75.     An actual and justiciable controversy exists between the parties with respect to

     this issue because of CNA’s refusal to perform its obligations under the Policy.

             76.     A declaration of the parties’ rights and obligations under the Policy will serve to

     resolve the dispute between them.




11
  See Letter from Sean Pappas, National General Adjuster to CNA, to B. Buchman (Jan. 7, 2021), attached hereto as
Exhibit I.


4834-0985-5196 v.3                                   - 17 -
Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 18 of 20 PAGEID #: 18




                                                COUNT II
                                             Breach of Contract

            77.      Huntington repeats and incorporates the allegations set forth in paragraphs 1

  through 72 of this Complaint as if fully set forth herein.

            78.      Huntington and CNA are parties to the Policy, which is a valid and existing

  contract.

            79.      By refusing and failing to provide coverage to Huntington with respect to the

  losses it sustained as a result of the COVID-19 pandemic, as set forth above, CNA has

  breached the Policy.

            80.      Accordingly, CNA is liable to Huntington for all damages sustained as a

  consequence of CNA’s wrongful failure to provide coverage to Huntington for its losses and

  breach of the terms of the Policy, including the provisions listed in paragraphs 18 through 34.

            81.      As a direct and proximate result of CNA’s breach of contract, Huntington has

  been deprived of the benefit of the Policy and has incurred damages, the amount of which shall

  be determined at trial, plus interest.

            82.      It has been necessary for Huntington to retain counsel to enforce its rights to

  coverage. Accordingly, Huntington is entitled to recover its attorneys’ fees and costs.

                                          PRAYER FOR RELIEF

         WHEREFORE, Huntington respectfully prays that this Court:

            1.       Enter a judgment pursuant to 28 U.S.C. § 2201 declaring that CNA is obligated, in

  accordance with the terms of the Policy, to provide insurance coverage for the losses of

  Huntington in relation to its insured properties up to the applicable limits of liability.




4834-0985-5196 v.3                                   - 18 -
Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 19 of 20 PAGEID #: 19




            2.       Enter a judgment against CNA awarding Huntington its actual damages sustained

  as a result of CNA’s breach of its obligations under the Policy, in an amount to be established

  through proof at the time of trial, as well as all interest permitted by contract and by law;

            3.       Enter a judgment against CNA awarding Huntington pre-judgment interest and

  post-judgment interest;

            4.       Enter a judgment against CNA awarding Huntington its costs of court;

            5.       Enter a judgment against CNA awarding Huntington its attorneys’ fees and

  expenses incurred in connection with this action; and

            6.       Enter a judgment against CNA awarding Huntington such other and further relief

  to which it may be justly entitled.



Dated: March 10, 2021                     Respectfully submitted,




                                          By:    s/ Shawn J. Organ

                                                 Shawn J. Organ (0042052)
                                                 Trial Attorney
                                                 Organ Law llp
                                                 1330 Dublin Road
                                                 Columbus, OH 43215
                                                 614.481.0901 (T)
                                                 614.481.0904 (F)
                                                 sjorgan@organlegal.com


                                                 Counsel for Plaintiffs Huntington Bancshares
                                                 Incorporated and The Huntington National Bank




4834-0985-5196 v.3                                - 19 -
Case: 2:21-cv-01018-MHW-CMV Doc #: 1 Filed: 03/10/21 Page: 20 of 20 PAGEID #: 20




                                       JURY DEMAND

         Huntington demands a trial by jury on all matters so triable composed of the maximum

numbers of jurors allowed by law.

                                             s/ Shawn J. Organ________________________
                                             Counsel for Plaintiffs Huntington Bancshares
                                             Incorporated and The Huntington National Bank




4834-0985-5196 v.3                            - 20 -
